DENY; and Opinion Filed December 2, 2013.




                                           S In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01534-CV

                       IN RE JOHN WESLEY PATTERSON, Relator

                 Original Proceeding from the 416th Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 416-82554-05

                                           OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                 Opinion by Justice FitzGerald
       Relator contends the trial court violated a ministerial duty by not following a prior order

of this Court. The facts and issues are well known to the parties, so we need not recount them

herein. Based on the record before us, we conclude relator has not shown he is entitled to the

relief requested. See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320–21 (Tex.

Crim. App. 2009) (orig. proceeding); State of Tex. ex rel. Hill v. Court of Appeals for the Fifth

Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding). Accordingly, we DENY

relator’s petition for writ of mandamus.




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE

131534F.P05